IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                          ABERDEEN DIVISION

JAMES CURRY, JR.                                                                            PLAINTIFF

v.                                                                                 No. 1:20CV176-DAS

LEE COUNTY DETENTION CENTER JAIL                                                         DEFENDANT


                                 ORDER DENYING PLAINTIFF’S
                                  MOTION FOR DISCOVERY

        The plaintiff has filed a motion to conduct discovery in the present case proceeding under 42

U.S.C. § 1983 challenging the conditions of his confinement. The plaintiff was incarcerated in the

Lee County Jail at the time of the events described in his complaint, but has since been released.

Discovery in pro se prisoner conditions of confinement cases is limited to that set forth in the court’s

scheduling order. As the defendants have only recently been served with process and have not yet

answered, the plaintiff’s request to conduct discovery is DISMISSED as premature.

        SO ORDERED, this, the 13th day of July, 2021.


                                                         /s/ David A. Sanders
                                                         DAVID A. SANDERS
                                                         UNITED STATES MAGISTRATE JUDGE
